DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This application is in response to the preliminary amendment filed on 12/14/2018.
Claims 14-15 and 17-22 are pending. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Currently abstract is less than 50 words in length.  It is suggested to have the abstract within the range of 50 to 150 words in length.

Claim Objections
Claims 14-15, and 17-20 are objected to because of the following informalities:  

In order to provide clarity in the claim, it is suggested to amend “each reaction vessel” to “each of the at least two reaction vessels” in claim 14, lines 6, 7, 10, 11, 17, 18, 21.
In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “the reaction vessel” to “each of the at least two reaction vessels” in claim 15, lines 3-4.
In order to provide clarity in the claim, it is suggested to amend “each reaction vessel” to “each of the at least two reaction vessels” in claim 17, line 2.
In order to provide clarity in the claim, it is suggested to amend “each reaction vessel” to “each of the at least two reaction vessels” in claim 18, lines 3-4.
In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “the support” to “the magnesium chloride support” in claim 19, steps 2 and 4.
In order to avoid any possible confusion in the scope of the claims, it is suggested that the abbreviation “TiCl4” is replaced with “titanium chloride (TiCl4)” in claim 19, line 6.
In order to provide clarity in the claim, it is suggested to amend “each waste container” to “each of the at least two waste containers” in claim 20, line 3.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “a sealing member and a valve” in line 3 is unclear asto if “sealing member” is same as referred to as “an antechamber sealing member” and if “valve” is same as referred to as “an actuatable valve” in claim 14 that is dependent on or if “sealing member” and “valve” are different from the ones claimed in claim 14.  If they are the same as claimed in claim 14 then it is suggested to make appropriate corrections. For examining purpose, Examiner has interpreted “a sealing member” as “the antechamber sealing member” and “a valve” as the “the actuatable valve”.  
Clarification is requested.  

Claim 19 recites the limitation "the magnesium alkyl precursor" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Further it’s not clear when preparing a magnesium chloride support in step 2, if an alkyl precursor from step 1 is used or the magnesium alkyl precursor from step 2 is used  in addition to step 1 or if an alkyl 
Clarification is requested. 

Allowable Subject Matter
8. 	Claims 14-15 and 17-22 would be allowable after applicant overcome with all the claim objections, specification objections and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth above in this Office action.

The present claims are allowable over the closest prior art taught by Dales et al (US PGPUB No.: 2003/0211016 A1, IDS cited reference by applicant).

Dales disclose a method for processing reaction mixtures in a parallel reactor system, the parallel reactor system comprising (paragraph 0004, abstract, see Figs. 9-14):
a reactor array comprising at least two reaction vessels  (i.e., vessel or reaction vial 165, paragraphs 0004-0006, 0058,abstract, figures 9-14), 
a dispensing system having a dispensing needle (i.e., cannula 21, fig.12) that dispenses (i.e., reaction material with slurry or solution) into each of the at least two reaction vessels (paragraphs 0102-0105, 0109-0112, figures 9-14),
an antechambers (i.e., cannula passage 215) disposed above each of the at least two reaction vessels (paragraphs 0062-0064, figures 9-14), 
an antechamber sealing member(i.e., sealing mechanism 221 and seal 229)  associated with each of the at least two reaction vessel (paragraph 0064, figures 9-14), and
an actuatable valve (i.e., valve 227, duckbill valve)  between the antechamber (cannula passage 215) and each of the at least two reaction vessels (paragraphs 0064-0065); 

lowering the dispensing needle (i.e., cannula  21) into the antechamber (i.e., cannula passage 215) to form a seal between the antechamber sealing member (i.e., sealing mechanism 229) and the dispensing needle (i.e., cannula 21, see Figs. 12-14, paragraphs 0064-0065, 0102-0105, 0109-0112)
lowering the dispensing needle (i.e., cannula 21) into each of the at least two reaction vessels  (i.e., vessels or vials 165, see Fig. 10), and dispensing into the each of the at least two reaction vessels,(i.e., the vials 165 having a reactor material therein, see paragraphs 0102-0105, 0109-0112). 
raising the dispensing needle (i.e., cannula 21) to position a tip of the dispensing needle in the antechamber and withdrawing the dispensing needle from the antechamber (i.e., cannula passage 215, see paragraphs 0109-0112 disclosing that the transport of cannula 21 to a fluid transfer location to aspirate a fluid sample from chemical reactor (i.e. reaction vessel 165) to an analyzer, meaning that the cannula 21 must be raised to, within, and past the antechamber 215).

However, Dales does not disclose or suggest a method for processing corrosive materials in a parallel reactor system, the parallel reactor system comprising:
dispensing a first corrosive fluid into each of the at least two reaction vessels,	
venting outlet that purges a vapor produced by the first corrosive fluid from the antechamber,
the method comprising:
dispensing the first corrosive fluid into each of the at least two reaction vessels,	isolating the antechamber from each reaction vessel by closing the actuatable valve, wherein the closing the actuatable valve is controlled by an actuating mechanism,


Thus, it is clear Dales, either alone or in combination, do not disclose or suggest the present invention.

In light of above, the present claims 14-15 and 17-22 would be allowable after applicant overcomes with all the claim objections, specification objections and 112(b) rejection as set forth above.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SMITA S PATEL/            Examiner, Art Unit 1732                                                                                                                                                                                            	01/22/2022